Citation Nr: 0030791	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-16 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA) from a 
December 1997 decision, which denied the issue on appeal.

The veteran has claimed entitlement to service connection for 
substance abuse, secondary to his service-connected post-
traumatic stress disorder.  However, no appeal has been 
perfected on that claim and the claim is not before the 
Board.  That claim is referred to the RO for appropriate 
action.


REMAND

The veteran has requested a hearing before a Member of the 
Board, to be conducted by videoconference.  Such a hearing 
has not been provided.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board, to 
be conducted by videoconference.

The purpose of this REMAND is provide the veteran an 
opportunity for a hearing before the Board, which he has 
requested.  No inference should be drawn regarding the final 
disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


